Title: From George Washington to Brigadier General William Woodford, 3 March 1777
From: Washington, George
To: Woodford, William



Dear Sir,
Morris Town 3d March 1777

By some Resolves of Congress, just come to my hands, I find as I hoped and expected, your name in the new appointment of Brigadiers; but perceivd at the same time, that you were named after

Muhlenberg and Weedon—the reason assign’d for this—your having resign’d your former Rank in the Service of the Continent.
You may well recollect my dear Sir, that I strongly advised you against this resignation—I now as strongly recommend your acceptance of the present Appointment—You may feel somewhat hurt, in having two Officers placed before you (tho perhaps never to command you) who once were inferior in point of Rank to you; but remember, that this is a consequence of your own Act. and—consider what a stake we are contending for—Trifling punctilios should have no Influence upon a Mans conduct in such a Cause; and at Such a time as this—If Smaller matters do not yield to greater; If trifles, light as Air, in comparison of what we are contending for, can withdraw, or withold Gentlemen from Service, when our All is at Stake, and a single cast of the Die may turn the Tables, what are we to expect—It is not a common Contest we are Ingaged In—every thing valuable to us depends upon the Success of it—and the success upon a speedy, & vigorous Exertion. consider twice therefore, before you refuse.
In case of acceptance which I wish and expect, I have to desire that you will repair immediately to head Quarters, as Genl Officers are exceedingly wanting to assist in arranging of the New Army—at all events, let me hear from you as speedily as possible. With great Sincerity & truth I am Dr Sir, Yr Most Obedt Sert

Go: Washington

